Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered June 21, 1972. Sentence affirmed. In our opinion, the requirements of GPL 380.50 were satisfied when the court clerk, prior to sentence, asked, “John Hyatt, do you or Mr. Santangelo (defense counsel) wish to make a statement? ” This was an invitation to defendant to speak, although only counsel addressed the court (see People v. McClain, 42 A D 2d 868). It would have been preferable, however, had the question been posed to defendant separately and an answer elicited thereto. Hopkins, Acting P. J., Latham, Gulotta and Christ, JJ., concur.